

108 HR 1095 : TSA Loose Change Act
U.S. House of Representatives
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1095IN THE SENATE OF THE UNITED STATESDecember 9, 2013Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo amend title 49, United States Code, to direct the Assistant Secretary of Homeland Security (Transportation Security Administration) to transfer unclaimed money recovered at airport security checkpoints to nonprofit organizations that provide places of rest and recuperation at airports for members of the Armed Forces and their families, and for other purposes.1.Short titleThis Act may be cited as the TSA Loose Change Act.2.Disposition of unclaimed money recovered at airport security checkpoints(a)Disposition of unclaimed moneySection 44945(a) of title 49, United States Code, is amended—(1)by inserting after the date of enactment of the TSA Loose Change Act, after title 31,;(2)by striking shall be retained by the Transportation Security Administration and all that follows through this chapter and inserting shall be annually transferred, based on requests for proposals, by the Assistant Secretary to nonprofit organizations that operate airport centers in multiple locations throughout the United States to provide places of rest and recuperation for members of the Armed Forces and their families; and(3)by adding at the end the following new sentence: The Assistant Secretary shall ensure that the name of each nonprofit agency to which funds are transferred under this subsection is printed in the Federal Register..(b)Annual reportSection 515(b) of the Department of Homeland Security Appropriations Act, 2005 (Public Law 108–334; 118 Stat. 1318; 49 U.S.C. 44945 note) is amended—(1)by striking the Committee on Transportation and Infrastructure of the House of Representatives and inserting the Committee on Homeland Security of the House of Representatives; and(2)by striking and specifically how the unclaimed money is being used to provide civil aviation security and inserting and the amount of unclaimed money transferred to nonprofit organizations under section 44945(a) of title 49, United States Code, and the dates of such transfers.Passed the House of Representatives December 3, 2013.Karen L. Haas,Clerk